WILLIAMS, C.
This is a proceeding by scire facias npon a forfeited recognizance to obtain final judgment and execution. By the record it appears that on a certain date the appellant became surety upon a recognizance in the sum of $1000, conditioned upon the appearance of one Harry Dudley before the circuit court of the city of St. Louis, in either division thereof to which said cause might be assigned, from day to day during the June term, 1912, and also from day to day during the October term, 1912, then and there to answer to any indictment or information which might be preferred against him; that during said October term, 1912, an information was duly filed charging said. Dudley with the crime of robbery in the first degree; that, thereafter, on the 12th day of November, 1912, first the said defendant and.then said surety, although duly called, came not but made default, and thereupon a forfeiture of said recognizance was entered and said writ of scire facias ordered to be issued as was likewise an alias capias for said Dudley. The surety was duly served with said writ of scire facias. The proceeding under the scire facias was continued from term to term until the 26th day of February, 1914, at which time, the said surety having failed to show sufficient reason why the State of Missouri should not recover upon the debt and costs according to said bond, final judgment was entered against said surety and an execution ordered. Thereupon said surety duly perfected an appeal to this court. Appellant failed to file a bill of exceptions in said cause. We are therefore limited in our review to the record proper. An examination of the record proper discloses that the *318proceeding was in every way regular and free from error.
The judgment is affirmed.
Boy, G., concurs.
PER CURIAM.
The foregoing opinion of Williams, C., is adopted as the opinion of the court.
All the judges concur.